Citation Nr: 1752811	
Decision Date: 11/16/17    Archive Date: 11/22/17

DOCKET NO.  08-19 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for hypertension, to include as secondary to service-connected L5 - S1 spondylolisthesis with degenerative disc disease, urinary incontinence, and erectile dysfunction (back condition).


REPRESENTATION

Veteran represented by: The American Legion


ATTORNEY FOR THE BOARD

A. Snoparsky, Associate Counsel





INTRODUCTION

The Veteran served on active duty in the United States Army from February 1985 to April 1991.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  This case has been transferred and is now in the jurisdiction of the Nashville, Tennessee RO.

This matter was previously before the Board in June 2017 and was remanded for further development.  

The claims file is now entirely in VA's secure electronic processing system, Virtual VA and Veterans Benefits Management System (VBMS).


FINDING OF FACT

The Veteran's hypertension is proximately due to his service-connected disabilities.


CONCLUSION OF LAW

The criteria for establishing service connection for hypertension have been met. 38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. § 3.310 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duty to Assist and to Notify

VA has satisfied its duties under the Veteran's Claims Assistance Act of 2000 (VCAA) to notify and assist, and the Veteran has not raised any procedural arguments regarding the notice or assistance provided in this case.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II.  Legal Criteria

Secondary service connection may be granted for a disability that is proximately due to, the result of, or aggravated by an established service-connected disability.  38 C.F.R. § 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007): Charles v. Principi, 16 Vet. App. 370 (2002).  Laypersons have been found not to be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007).

A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence on any issue material to the claim.  See 38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2016) (providing, in pertinent part, that reasonable doubt will be resolved in favor of the veteran).  When the evidence supports the claim or is in relative equipoise, the claim will be granted.  See Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990); see also Wise v. Shinseki, 26 Vet. App. 517, 532 (2014).  If the preponderance of the evidence weighs against the claim, it must be denied.  See id.; Alemany v. Brown, 9 Vet. App. 518, 519 (1996).

III.  Merits of the Claim

The Veteran was diagnosed with hypertension in 2000.  The remaining question is whether the Veteran's hypertension is proximately due or aggravated by one of his service-connected disabilities.

The Veteran was afforded an examination for his hypertension in June 2017.  The examiner noted the Veteran's hypertension diagnosis and opined that it was at least as likely as not that the Veteran's hypertension was aggravated beyond its natural progression by his service-connected back condition.  The examiner explained that the Veteran, despite taking medications for his back, experienced flare-ups of his back pain.  The examiner went on to explain that when this occurs, there is an even further increase in the Veteran's essential hypertension and that the Veteran's chronic pain can elevate his hypertension.

The Board notes that the Veteran previously had examinations in May, July, and October 2016.  However, those examinations were found to be inadequate because they did not take into account all of the Veteran's medical evidence.

The preponderance of the evidence shows the Veteran's hypertension was aggravated beyond its natural progression due to his service-connected back condition, and therefore, the claim will be granted.


ORDER

Service connection for hypertension, to include as secondary to service-connected L5 - S1 spondylolisthesis with degenerative disc disease, urinary incontinence, and erectile dysfunction (back condition) is granted.




____________________________________________
Cynthia M. Bruce
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


